Exhibit 10.48

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by THE PANTRY, INC., a Delaware corporation (the “Corporation”) and David
M. Zaborski (the “Employee”) and shall be effective as of November 21, 2007 (the
“Effective Date”).

The Corporation and Employee are parties to an employment agreement dated May 6,
2003 (the “Employment Agreement”). They wish to amend and restate the Employment
Agreement as provided herein.

The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:

1.        EMPLOYMENT.    The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement. Employee
shall serve as Senior Vice President, Operations and have such responsibilities
and authority as the Corporation may assign from time to time. Employee, at the
Corporation’s discretion, may be reassigned or transferred to different units or
locations.

    1.1        Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.

    1.2        Employee shall devote all working time and best efforts to
successfully perform his duties and advance the Corporation’s interests. During
his employment, Employee shall not engage in any other business activities of
any nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.

2.        COMPENSATION.

    2.1        Base Salary.    Employee’s annual salary for all services
rendered shall be $335,000 (less any applicable taxes and withholdings) payable
in accordance with the Corporation’s policies, procedures and practices as they
may exist from time to time. Employee’s salary periodically may be subject to
annual increases in the Corporation’s discretion in accordance with its
policies, procedures and practices as they may exist from time to time.

    2.2         Bonus Programs.    Employee may participate in any incentive
program which may be made available from time to time to Corporation’s employees
at Employee’s level; provided, however, that Employee’s participation is subject
to the applicable terms, conditions and eligibility requirements of the program,
as they may exist from time to time.



--------------------------------------------------------------------------------

    2.3        Benefits.    Employee may participate in all medical, dental,
disability, insurance, 401(k), pension, vacation and other employee benefit
plans and programs which may be made available from time to time to Corporation
employees at Employee’s level; provided, however, that Employee’s participation
is subject to the applicable terms, conditions and eligibility requirements of
these plans and programs, some of which are within the plan administrator’s
discretion, as they may exist from time to time. Notwithstanding the foregoing,
Employee shall be entitled to a minimum of four (4) weeks of annual vacation.
Subject to applicable state law, accrued, unused vacation may not be carried
over from year to year.

    2.4        Benefit Plans Subject to Amendment.    Nothing in this Agreement
shall require the Corporation to create, continue or refrain from amending,
modifying, revising or revoking any of the plans, programs or benefits set forth
in Sections 2.2 and 2.3. Employee acknowledges that the Corporation, in its sole
discretion, may amend, modify, revise or revoke any such plans, programs or
benefits. Any amendments, modifications, revisions and revocations of these
plans, programs and benefits shall apply to Employee. Nothing in this Agreement
shall afford Employee any greater rights or benefits with regard to these plans,
programs and benefits than are afforded to him under their applicable terms,
conditions and eligibility requirements, some of which are within the plan
administrator’s discretion, as they may exist from time to time.

    2.5        Offset for Disability Payments.    If at any time during which
Employee is receiving salary or post-termination payments from the Corporation,
he receives payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.

3.        TERM OF EMPLOYMENT AND TERMINATION.    The original term of employment
under this Agreement shall be for a one (1) year commencing as of the Effective
Date and terminating one (1) year thereafter subject to the following
provisions:

    3.1        Automatic Renewal.    Upon the expiration of the original term or
any renewal term of employment, Employee’s employment shall be automatically
renewed for a one (1) year period unless, at least sixty (60) days prior to the
renewal date, either party gives the other party written notice of its intent
not to continue the employment relationship. During any renewal term of
employment, the terms, conditions and provisions set forth in this Agreement
shall remain in effect unless modified in accordance with Section 8.

    3.2        Without Cause.    During the original or any renewal term, the
employment relationship hereunder shall be terminated without cause thirty
(30) days after either the Corporation or Employee gives notice of such
termination to the other party.

    3.3        With Cause.    The Corporation may terminate Employee’s
employment immediately without notice at any time for the following reasons
which shall constitute “Cause”: (i) the willful and continued failure by
Employee to substantially perform his duties with the Corporation;
(ii) Employee’s insubordination in responding to any specific, reasonable
instructions from either the Corporation’s Chief Executive Officer or Board of
Directors; (iii) conduct by the Employee which is demonstrably and materially
injurious to the Corporation, monetarily or otherwise; or (iv) the conviction of
Employee of, or the entry of a plea of guilty or nolo contendere by Employee to,
any crime involving moral turpitude or any felony. Prior to a termination
pursuant to Section 3.3(i), Employee shall be given written notice of the manner
in which he has failed to perform and a thirty (30) day opportunity to cure such
failure.

 

2



--------------------------------------------------------------------------------

    3.4        Death or Disability.    The Corporation may terminate Employee’s
employment without notice in the event of Employee’s death or “Disability” which
shall mean Employee’s physical or mental inability to perform the essential
functions of his duties with or without reasonable accommodation for a period of
180 consecutive days or 180 days in total within a 365-day period as determined
by the Corporation in its reasonable discretion and in accordance with
applicable law.

    3.5        Survival.    Section 4 (Compensation Upon Termination), Section 5
(Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property), and Section 6 (Change in Control) shall survive the
expiration or termination of this Agreement, regardless of the reasons for such
expiration or termination, until the obligations set forth therein have been
satisfied.

4.        COMPENSATION UPON TERMINATION.

    4.1        By Corporation For Cause or By Employee Without Cause or By
Notice of Non-Renewal.    If Employee’s employment is terminated by the
Corporation for Cause or by Employee without cause or by notice of non-renewal,
the Corporation’s obligation to compensate Employee ceases on the effective
termination date except as to amounts due at that time.

    4.2        By Corporation by Non-Renewal or Without Cause.    If the
Corporation terminates Employee’s employment by notice of non-renewal or without
Cause, then Employee shall be entitled to receive:

    (A)        amounts due on the effective termination date;

    (B)        an amount (less any applicable taxes and withholdings) equal to
Employee’s then current monthly salary for twelve (12) months, payable in
substantially equal installments on the last business day of each applicable
month. For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as applicable, each installment payment shall be
considered a separate payment. During the twelve (12) month period following
termination, if Employee accepts employment or a consultancy with another entity
or becomes self-employed, then he must notify the Corporation before such
employment or consultancy begins and the payments made pursuant to
Section 4.2(B) shall be reduced by the amount of compensation to be paid to him
in connection with such employment, consultancy or self-employment. If Employee
does not notify the Corporation in accordance with this provision, then its
obligation to make payments or further payments pursuant to Section 4.2(B) shall
cease.

    In the event that the total amount of payments due Employee under
Section 4.2(B) should exceed the maximum amount permitted to be paid under a
separation pay plan exempt from regulation under Section 409A pursuant to
Treasury Regulations Section 1.409A-1(b)(9)(iii), then the entire amount in
excess of such maximum amount shall be paid to Employee no later than two and
one-half (2  1/2) months following the end of the calendar year in which
Employee’s employment terminated.

    (C)        unless Employee obtains comparable group health insurance
coverage from a subsequent employer, then, for the twelve (12) months following
the termination of Employee’s employment, Employee may elect to continue
participation in the Corporation’s group health insurance plan in which Employee
participated upon termination of employment by electing continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act

 

3



--------------------------------------------------------------------------------

(“COBRA”). For the twelve (12) month continuation period, the Corporation shall
reimburse Employee for that portion of the COBRA premiums in excess of the
amount Employee paid for group health plan coverage immediately prior to
termination from employment. In the event Employee prefers to obtain coverage
under an individual health insurance policy that is less expensive than COBRA
coverage rather than electing COBRA continuation coverage, the Corporation
shall, for twelve (12) months, reimburse Employee for that portion of the
premium payments that are in excess of the amount Employee paid for group health
plan coverage immediately prior to termination of employment. All reimbursements
required pursuant to this Section 4.2(C) shall be paid as soon as reasonably
practicable following Employee’s submission of proof of timely premium payments
to the Corporation; provided, however, that all such claims for reimbursement
shall be submitted by Employee and paid by the Corporation no later than fifteen
(15) months following Employee’s termination of employment.

    4.3        Death or Disability.    If Employee’s employment is terminated
because of Employee’s death either before or after a Change in Control (as
hereinafter defined), then the Corporation shall pay to the estate of Employee
an amount (less any applicable taxes and withholdings) equal to Employee’s then
current monthly salary for six (6) months. If Employee’s employment is
terminated because of Disability either before or after a Change in Control,
then the Corporation shall pay Employee his then current monthly salary (less
any applicable taxes and withholdings) for a period equal to the shorter of:
(i) six (6) months from the date of termination; or, (ii) the time period from
the date of termination through the date on which Employee begins receiving long
term disability insurance benefits in accordance with the Corporation’s long
term disability plan. Any payments paid to Employee or his estate pursuant to
this Section shall be paid in periodic, substantially equal installments;
provided, however, that all such amounts payable shall be paid no later than two
and one-half (2 1/2) months following the end of the calendar year in which
Employee’s employment terminated. For purposes of Section 409A, as applicable,
each installment payment shall be considered a separate payment.

    4.4        Severance Pursuant to Agreement.    The Corporation’s obligation
to provide the payments under Sections 4.2 and 4.3 (except in the event of
termination because of Employee’s death) is conditioned upon Employee’s
execution of an enforceable release of all claims and his compliance with
Section 5 hereof (specifically including the return of all Corporation
property). The required release shall contain a non-disparagement clause. If
Employee chooses not to execute such a release or fails to comply with Section 5
of this Agreement, then the Corporation’s obligation to compensate him ceases on
the effective termination date except as to amounts due at that time.

                Employee is not entitled to receive any compensation or benefits
upon his termination except as: (i) set forth in this Agreement; (ii) otherwise
required by law; or (iii) otherwise required by any employee benefit plan in
which he participates; provided, however, that the terms and conditions afforded
Employee under this Agreement are in lieu of any severance benefits to which he
otherwise might be entitled pursuant to a severance plan, policy or practice.
Nothing in this Agreement, however, is intended to waive or supplant any death,
disability, retirement, 401(k) or pension benefits to which Employee may be
entitled under employee benefit plans in which Employee participates.

5.        COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL
INFORMATION AND CORPORATION PROPERTY.    Employee acknowledges that by virtue of
Employee’s employment and position with the Corporation, Employee (i) has or
will have access to trade secrets and Confidential Information (as defined in
Section 5.2(B)) of the Corporation including valuable information about its
business operations and entities with whom it does business in various
locations, and (ii) has developed or will develop relationships with parties

 

4



--------------------------------------------------------------------------------

with whom it does business in various locations. Employee also acknowledges that
the trade secrets, Confidential Information and Competitive Business Activities
provisions set forth in this Agreement are reasonably necessary to protect the
Corporation’s legitimate business interests, are reasonable as to the time,
territory and scope of activities which are restricted, do not interfere with
public policy or public interest and are described with sufficient accuracy and
definiteness to enable him to understand the scope of the restrictions imposed
on him.

    5.1        Competitive Business Activities.    Without the Corporation’s
prior written approval, during Employee’s employment and for twelve (12) months
following termination regardless of the reason for such termination:

        (A)        Employee shall not, either individually or on behalf of
another, directly or indirectly, as employer, employee, owner, partner,
stockholder, independent contractor, agent, or otherwise enter into or in any
manner participate in the convenience store business in North Carolina, South
Carolina, Florida, or any other state in which the Corporation owns or operates
ten (10) or more convenience stores upon the date of termination of employment.
Notwithstanding the foregoing, Employee’s ownership, directly or indirectly, of
not more than one percent of the issued and outstanding stock of a corporation
the shares of which are regularly traded on a national securities exchange or in
the over-the-counter market shall not violate Section 5.1(A).

        (B)        Employee will not directly or indirectly, request or induce
any other employee of the Corporation to: (i) terminate employment with the
Corporation, or (ii) accept employment with another business entity, or
(iii) become engaged in the convenience store business in competition with the
Corporation.

    5.2        Trade Secrets; Confidential Information.

        (A)        Employee hereby covenants and agrees not to use or disclose
any Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation or except as required by any
governmental or judicial authority; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of Employee’s, have
entered the public domain.

        (B)        Confidential Information.    For purposes of this Agreement,
“Confidential Information” means any data or information with respect to the
business conducted by the Corporation, other than trade secrets, that is
material to the Corporation and not generally known by the public. To the extent
consistent with the foregoing definition, Confidential Information includes
without limitation: (i) reports, pricing, sales manuals and training manuals,
selling and pricing procedures, and financing methods of the Corporation,
together with any techniques utilized by the Corporation in designing,
developing, manufacturing, testing or marketing its products or in performing
services for clients, customers and accounts of the Corporation; and (ii) the
business plans, financial statements, reports and projections of the
Corporation, and the Corporation’s prospective strategic or expansion plans.

        (C)        Corporation Property.    Employee acknowledges that all trade
secrets and Confidential Information are and shall remain the sole, exclusive
and valuable property of the Corporation and that Employee has and shall acquire
no right, title or interest therein. Any and all printed, typed, written and
other material which Employee may have or obtain with respect to trade secrets
or Confidential Information (including without limitation all copyrights
therein) shall be and remain the exclusive property of the Corporation, and any
and

 

5



--------------------------------------------------------------------------------

all such material (including any copies) and all other Corporation property
shall, upon request of the Corporation, be promptly delivered by Employee to the
Corporation.

    5.3        Other Agreements.    Nothing in this Agreement shall terminate,
revoke or diminish Employee’s obligations or the Corporation’s rights and
remedies under law or any agreements relating to trade secrets, confidential
information, or non-competition which Employee has executed in the past or may
execute in the future or contemporaneously with this Agreement.

6.        Change in Control.

    6.1        Definition of Change in Control.    For purposes of this
Agreement, a “Change in Control” shall mean:

        (A)        any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than: (i) the Corporation; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation; (iii) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; or (iv) the existing holders of capital stock of the
Corporation as of the date hereof, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing more than fifty percent (50%) of the
combined voting power of the Corporation’s then outstanding securities; or

        (B)        the consummation of a merger, share exchange, consolidation
or reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the surviving or resulting corporation or entity
after such transaction is held in the aggregate by the holders of the combined
voting power of the outstanding securities of the Corporation immediately prior
to such transaction; or

        (C)        the stockholders of the Corporation approve a plan of
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets; or

        (D)        during any period of twenty-four (24) consecutive months, the
individuals who constitute the Board of Directors of the Corporation at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board of Directors; provided, however, that a
director who is not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director is elected or recommended for
election by a majority of the directors who are then Incumbent Directors.

    6.2        Termination Following a Change in Control.    After the
occurrence of a Change in Control, Employee shall be entitled to receive
payments and benefits pursuant to this Agreement if Employee’s employment is
terminated within eighteen (18) months following the Change in Control either by
the Corporation by notice of non-renewal, without Cause, or with Cause as
defined in Section 3.3(i) (failure to perform) hereof, or by Employee for Good
Reason. For purposes of this Agreement, “Good Reason” shall exist for Employee
to terminate his employment if Employee resigns within six (6) months of any of
the following conditions having arisen without his consent after having given
the Corporation written notice of the existence of such condition within sixty
(60) days of the initial existence of the condition and providing the
Corporation with thirty (30) days to remedy the condition:

 

6



--------------------------------------------------------------------------------

        (A)        a substantial adverse alteration in the nature or status of
his position or responsibilities or the conditions of his employment from those
in effect immediately prior to the Change in Control;

        (B)        a material diminution by the Corporation of Employee’s annual
base salary and target bonus;

        (C)        the Corporation’s requiring Employee to be based more than
fifty (50) miles from the Corporation’s offices at which he was principally
employed immediately prior to the date of the Change in Control;

        (D)        the Corporation’s material failure to pay Employee any
compensation due under this Agreement;

        (E)        the failure of the Corporation to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement;

        (F)        any other action or inaction that constitutes a material
breach by the Corporation of this Agreement.

    6.3        Severance Pay and Benefits.    If Employee’s employment with the
Corporation terminates under circumstances as described in Section 6.2 above,
Employee shall be entitled to receive all of the following:

        (A)        all accrued compensation through the termination date;

        (B)        a severance payment equal to Employee’s then current monthly
salary for twenty-four (24) months plus an amount equal to the value of
Employee’s target bonus for the year in which the termination occurs (less any
applicable taxes and withholdings), payable in substantially equal installments
on the last business day of each applicable month. For purposes of 409A, as
applicable, each installment payment shall be considered a separate payment.
During the twenty-four (24) month period following termination, if Employee
accepts employment or a consultancy with another entity or becomes
self-employed, then he must notify the Corporation before such employment or
consultancy begins and the payments made pursuant to this Section 6.3(B) shall
be reduced by the amount of compensation to be paid to him in connection with
such employment, consultancy or self-employment. If Employee does not notify the
Corporation in accordance with this provision, then its obligation to make
payments or further payments pursuant to this Section 6.3(B) shall cease;

        In the event that the total amount of payments due Employee under
Section 6.3(B) should exceed the maximum amount permitted to be paid under a
separation pay plan exempt from regulation under Section 409A pursuant to
Treasury Regulations Section 1.409A-1(b)(9)(iii), then the entire amount in
excess of such maximum amount shall be paid to Employee no later than two and
one-half (2 1/2) months following the end of the calendar year in which
Employee’s employment terminated.

        (C)        unless Employee obtains comparable medical insurance coverage
from a subsequent employer, then, for twenty-four (24) following the termination
of Employee’s employment, the Corporation shall reimburse Employee for certain
premiums paid for comparable health insurance coverage as described in this
Section 6.3(C). Employee may elect to continue coverage under the Corporation’s
group health insurance plan in which he participated on the effective date of
the termination of employment by election of continuation

 

7



--------------------------------------------------------------------------------

coverage under COBRA, subject to the terms of the group health plan and
applicable law. The Corporation shall reimburse Employee for that portion of the
COBRA premiums that are in excess of the amount Employee paid for group health
plan coverage immediately prior to termination of employment for the lesser of:
(i) the maximum COBRA period for which Employee is eligible, or (ii) twenty-four
(24) months following termination of employment. At the end of the maximum COBRA
continuation period, the Corporation shall further reimburse Employee for that
portion of health insurance premiums under a fully-insured, individual health
insurance policy that are in excess of the amount Employee paid for coverage
under the Corporation’s group health plan immediately prior to termination of
employment. Such individual health insurance policy reimbursements shall
continue for no longer than the remainder, if any, of the twenty-four (24) month
health insurance continuation period following expiration of the maximum COBRA
continuation period. Notwithstanding the foregoing, in the event Employee
prefers to initially obtain health insurance coverage under a fully-insured,
individual health insurance policy that is less expensive than COBRA coverage,
the Corporation shall reimburse Employee for premiums that are in excess of the
amount Employee paid for health insurance under the Corporation’s group health
plan immediately prior to termination through the earlier to occur of:
(i) twenty-four (24) months following termination of employment, or (ii) the
date Employee obtains comparable group health insurance coverage from a
subsequent employer. All such reimbursements required pursuant to this
Section 6.3(C) shall be paid as soon as reasonably practicable following
Employee’s submission of proof of timely premium payments to the Corporation;
provided, however, that all such claims for reimbursement shall be submitted by
Employee and paid by the Corporation no later than twenty-seven (27) months
following Employee’s termination of employment.

7.        WAIVER OF BREACH.    The Corporation’s or Employee’s waiver of any
breach of a provision of this Agreement shall not waive any subsequent breach by
the other party.

8.        ENTIRE AGREEMENT.    Except as expressly provided in this Agreement,
this Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.

9.        SEVERABILITY.    If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties desire that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.

10.        PARTIES BOUND.    The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Corporation’s successors and assigns. The Corporation, at its
discretion, may assign this Agreement. Employee may not assign this Agreement
without the Corporation’s prior written consent.

 

8



--------------------------------------------------------------------------------

11.        REMEDIES.    Employee acknowledges that his breach of this Agreement
would cause the Corporation irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate. Therefore, in addition to any legal or other relief to which the
Corporation may be entitled by virtue of the Employee’s breach or threatened
breach of this Agreement, the Corporation may seek equitable relief, including
but not limited to preliminary and injunctive relief, and such other available
remedies.

12.        DELAYED DISTRIBUTION TO KEY EMPLOYEES.    If the Corporation
determines, in accordance with Sections 409A and 416(i) of the Code and the
regulations promulgated thereunder, in the Corporation’s sole discretion, that
Employee is a Key Employee of the Corporation on the date her employment with
the Corporation terminates and that a delay in severance pay and benefits
provided under this Agreement is necessary for compliance with
Section 409A(a)(2)(B)(i), then any severance payments and any continuation of
benefits or reimbursement of benefit costs provided under this Agreement and not
otherwise exempt from Section 409A shall be delayed for a period of six
(6) months (the “409A Delay Period”). In such event, any such severance payments
and the cost of any such continuation of benefits provided under this Agreement
that would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount in the month following the
end of the 409A Delay Period. For purposes of this Agreement, “Key Employee”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) of that section. If Employee is
identified as a Key Employee on an Identification Date, then Employee shall be
considered a Key Employee for purposes of this Agreement during the period
beginning on the first April 1 following the Identification Date and ending on
the following March 31.

13.        GOVERNING LAW.    This Agreement and the employment relationship
created by it shall be governed by North Carolina law without giving effect to
North Carolina choice of law provisions.

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

      EMPLOYEE         

/s/ DAVID M. ZABORSKI

  

11/15/07            

      David M. Zaborski    Date       THE PANTRY, INC.         

/s/ PETER J. SODINI

  

11/20/07

      Peter J. Sodini    Date

 

9